Citation Nr: 0606617	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-22 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an earlier effective date prior to March 21, 
2003 for the grant of service connection for scars of the 
left hand, to include whether clear and unmistakable error 
(CUE) exists in a January 1971 rating decision.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for scars 
of the left hand and assigned a 10 percent disability 
evaluation effective from March 21, 2003.  The veteran 
appealed the effective date assigned to BVA, and the case was 
referred to the Board for appellate review.

The veteran testified at a videoconference hearing before the 
Board in December 2005, and a transcript of that testimony is 
in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A January 1971 rating decision assigned a 50 percent 
disability evaluation for the veteran's residuals of a 
gunshot wound of the left hand, but did not assign a separate 
10 percent disability evaluation for his scars of the left 
hand.  

3.  The January 1971 rating decision contemplated findings in 
the service medical records and on a November 1970 VA 
examination report in its assignment of a 50 percent 
disability evaluation pursuant to Diagnostic Codes 5309-5131-
7804.  The decision is supported by evidence then of record 
and was consistent with the law and regulations then in 
effect.

4.  A formal or informal claim for service connection for 
scars of the left hand was not received prior to the informal 
claim filed on March 21, 2003.


CONCLUSION OF LAW

1.  A January 1971 rating decision was not clearly and 
unmistakably erroneous and cannot be revised or reversed 
based on CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2005).

2.  The requirements for an effective date prior March 21, 
2003, for the grant of service connection for scars of the 
left hand have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

The Board acknowledges that the veteran has not been notified 
of the laws and regulations regarding his claim currently on 
appeal.  However, as will be discussed below, the Board has 
determined that there is no legal entitlement to the claimed 
benefits as a matter of law. The notice provisions and duty 
to assist provisions of the VCAA are not applicable to a 
claim, where the claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-2004 (June 23, 2004).  As there is no dispute as 
to the underlying facts of this case, and as the Board has 
denied the claim as a matter of law, the VCAA is 
inapplicable.  See e.g., Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 
362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating these claims.  38 U.S.C.A. §§ 
5102, 5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).


Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

The revision of a final rating decision based on CUE 
generally will involve the assignment of an earlier effective 
date for those benefits involved because the governing 
regulation requires that benefits be paid "as if the 
corrected decision had been made on the date of the reversed 
decision." 38 C.F.R. § 3.105(a).  CUE is special type of 
error; it is an error that the claimant alleges was made in a 
prior rating decision that the claimant did not appeal within 
the one-year time limit for filing an appeal to the Board. 38 
U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  It 
is not just any error but rather it is the sort of error 
that, had it not been made, would have manifestly changed the 
outcome of the rating decision so that the benefit sought 
would have been granted.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) 
(noting that "[i]t is difficult to see how either failure in 
'duty to assist' or failure to give reasons or bases could 
ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(holding that failure to fulfill duty to assist cannot 
constitute clear and unmistakable error).  It is not simply a 
disagreement with how the facts were weighed or evaluated.  
Rather, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied. Russell, 3 Vet. App at 313.

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period. Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 
216, 223 (1994).  In order for a claimant to successfully 
establish a valid claim of CUE in a final RO rating decision, 
the claimant must articulate with some degree of specificity 
what the alleged error is, and, unless the alleged error is 
the kind of error that, if true, would be CUE on its face, 
the claimant must provide persuasive reasons explaining why 
the result of the final rating decision would have been 
manifestly different but for the alleged error. Luallen v. 
Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, 
review en banc denied, 6 Vet. App. 162, 163 (1994) (noting 
that pleading and proof are two sides of the same coin; if 
there is a heightened proof requirement, there is, a 
fortiori, a heightened pleading requirement).

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board finds that March 
21, 2003, is the correct date for the grant of service 
connection for scars of the left hand.  While the veteran has 
alleged that he is entitled to an earlier effective date for 
his award of service connection, there is no basis under the 
governing legal criteria to establish that he is legally 
entitled to an earlier effective date.  

At the outset, the Board notes that the veteran has claimed 
that CUE exists in the January 1971 rating decision in which 
his residuals of a gunshot wound of the left hand was 
reevaluated and assigned a 50 percent disability evaluation 
effective from December 5, 1970.  More specifically, he 
claims that the January 1971 rating decision should have 
assigned him a separate 10 percent evaluation for his scars.  
The Board does observe that the November 1970 VA examination 
found the veteran to have marked deformity of the left hand 
and disfigurement due to large scars in the skin graft.  
However, the January 1971 rating decision specifically 
contemplated these findings and assigned him a 50 percent 
disability evaluation under Diagnostic Codes 5309-5131-7804, 
pursuant to which the severity of an injury to muscle group 
IX; amputation of the index, long, ring, and little fingers; 
and, superficial, painful, and tender scars are evaluated, 
respectively.  The Board can find no governing authority in 
effect at the time of the January 1971 rating decision that 
would have mandated that service connection be separately 
established for scars in light of the November 1970 VA 
examination findings.  In fact, considering that the January 
1971 rating decision contemplated the veteran's scars in 
assigning his 50 percent disability evaluation pursuant to 
Diagnostic Codes 5309-5131-7804, the Board notes that 
applicable law would have prohibited the assignment of a 
separate 10 percent disability evaluation for scars.  The 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses was prohibited.  
See 38 C.F.R. § 4.14 (1971).  

Consequently, it appears that the veteran is essentially 
requesting that the Board reweigh or reevaluate the evidence 
and reach a different conclusion.  However, such a 
disagreement with how the facts were weighed or evaluated is 
not clear and unmistakable error.  Russell, 3 Vet. App at 
313.  Therefore, the Board concludes that the January 1971 
rating decision was reasonable based upon the record and 
governing laws and regulations, as they existed in January 
1971. 

Based on the foregoing, the Board finds that the January 1971 
rating decision, which assigned a 50 percent disability 
evaluation for residuals of a gunshot wound of the left hand 
under Diagnostic Codes 5309-5131-7804, was supported by 
evidence then of record and was consistent with the law and 
regulations then in effect.  Therefore, the Board concludes 
that the January 1971 rating decision was not clearly and 
unmistakably erroneous and cannot be revised or reversed 
based on CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 
3.105(a) (2005).

Having found that there is no CUE in the January 1971 rating 
decision, the Board has also considered whether the veteran 
is entitled to an earlier effective date based on the date of 
his claim.  

The veteran first presented his claim for service connection 
for scars in a statement received on March 21, 2003.  The 
record does not contain any earlier statement or action 
indicating an intent to file a claim.  Prior to that date, 
the veteran had never even mentioned his scars in any of his 
submissions to the VA.  

The Board observes that a November 1970 VA examination 
revealed marked deformity of the left hand and disfigurement 
due to large scars in the skin graft and that VA medical 
records dated in June 1983 indicated that he had well-healed 
surgical and traumatic scars.  However, the veteran did not 
submit a claim within one year of the examination or 
treatment.  VA regulations provide that the date of 
outpatient or hospital examination or date of admission to a 
VA hospital will be accepted as the date of receipt of claim 
when such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or where a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).  
Therefore, the Board finds that the veteran did not express 
intent to file a claim for service connection for scars of 
the left hand during his VA examination in November 1970 or 
VA treatment in June 1983.   

In summary, the veteran's statements and the medical evidence 
dated prior to March 21, 2003 did not demonstrate an intent 
to raise an informal claim for scars of the left hand.  
Therefore, the Board finds that a formal or informal claim 
was not received prior to the informal claim filed on March 
21, 2003.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
effective date prior to March 21, 2003, for the grant of 
service connection for scars of the left hand.  

Parenthetically, the Board observes that an earlier effective 
date for the grant of service connection for scars of the 
left hand would not have resulted in a higher combined 
evaluation.  In this regard, the Board notes that the 
veteran's combined evaluation, excluding temporary total 
evaluations, was 60 percent from December 5, 1970, and 90 
percent from September 1, 1999.  When a 10 percent disability 
evaluation is added to these values, the combined disability 
evaluations remain the same. 38 C.F.R. § 4.25.  Thus, the 
veteran would not have been paid any additional disability 
compensation even if he had established an earlier effective 
date for the grant of service connection for scars of the 
left hand.  




ORDER

An effective date prior to March 21, 2003, for the grant of 
service connection for scars of the left hand is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


